Exhibit 10.63



AGREEMENT OF SALE AND PURCHASE

        THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made this 5th day
of August, 2004 by and between KEMBLE-MORRIS L.L.C., a limited liability company
organized under the laws of the State of New Jersey having an address c/o
Mack-Cali Realty Corporation, 11 Commerce Drive, Cranford, New Jersey 07016
(“Seller”), and PERGOLA HOLDING, INC., having an address at c/o Falcon Real
Estate Investment Company, Ltd., 570 Lexington Avenue, 32nd Floor, New York, New
York 10022 (“Purchaser”).

        In consideration of the mutual promises, covenants, and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


ARTICLE I
DEFINITIONS

        Section 1.1     Definitions. For purposes of this Agreement, the
following capitalized terms have the meanings set forth in this Section 1.1:

        “Access Agreement” means that certain Agreement for the provision of
cable television services to Property between Seller and CSC TKR, Inc., D/B/A
Cablevision of Morris, dated June 12, 2003.

        “Accommodating Party” has the meaning ascribed to such term in Section
10.7.

        “Assignment” has the meaning ascribed to such term in Section 10.3(d)
and shall be in the form attached hereto as Exhibit A.

        “Assignment of Leases” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit B.

        “Authorities” means the various federal, state and local governmental
and quasi-governmental bodies or agencies having jurisdiction over the Real
Property and Improvements, or any portion thereof.

         “Broker” has the meaning ascribed to such term in Section 16.1.

        “Business Day” means any day other than a Saturday, Sunday or a day on
which national banking associations are authorized or required to close.

        “Certificate as to Foreign Status” has the meaning ascribed to such term
in Section 10.3(g) and shall be in the form attached as Exhibit J.

        “Certifying Person” has the meaning ascribed to such term in
Section 4.3(a).

        “Closing” means the consummation of the purchase and sale of the
Property contemplated by this Agreement, as provided for in Article X.

        “Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.

        “Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).

        “Closing Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 3.2, 4.3, 5.2, 5.4, 7.1(d), 8.1(a), (b), (c)
and (e), 8.2, 8.3, 10.4, 10.6, 11.1, 11.2, 16.1, 18.3 and 18.9 and Article XIV,
and any other provisions which pursuant to their terms survive the Closing
hereunder.

        “Code” has the meaning ascribed to such term in Section 4.3.

        “Confidentiality Agreement” means that certain Confidentiality Agreement
dated July 6, 2004 between Falcon Real Estate Investment Company, Ltd. and
Broker.

        “Corporate Authority” has the meaning ascribed to such term in Section
8.1.

        “Deed” has the meaning ascribed to such term in Section 10.3(a).

        “Delinquent Rental” has the meaning ascribed to such term in
Section 10.4(b).

        “Deposit Delivery Date” has the meaning ascribed to such term in Section
4.1(a).

        “Detention Pond Annual Actions” has the meaning ascribed to such term in
Section 7.1(d).

        “Documents” has the meaning ascribed to such term in Section 5.2(a).

        “Drainage Agreement” has the meaning ascribed to such term in Section
7.1(d).

        “Earnest Money Deposit” has the meaning ascribed to such term in Section
4.1.

         “Effective Date” means the latest date on which this Agreement has been
executed and delivered by Seller or Purchaser, which date shall be set forth
opposite such party’s signature.

         “Environmental Laws” means each and every applicable federal, state,
county and municipal statute, ordinance, rule, regulation, code, order,
requirement, directive, and binding written policy pertaining to Hazardous
Substances issued by any Authorities and in effect as of the date of this
Agreement with respect to or which otherwise pertains to or affects the Real
Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as same have been amended, modified or supplemented
from time to time prior to the Effective Date, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42
U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
§ 11001 et seq.), the Radon Gas and Indoor Air Quality Research Act of 1986 (42
U.S.C. § 7401 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321
et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601
et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) the
New Jersey Environmental Rights Act (N.J.S.A. 2A:35A-1 et seq.), the New Jersey
Air Pollution Control Act (N.J.S.A. 26:2C-1 et seq.), the Hazardous Substances
Discharge: Reports and Notices Act (N.J.S.A. 13:1K-15 et seq.), the Industrial
Site Recovery Act (N.J.S.A. 13:1K-6 et seq.), the New Jersey Underground Storage
of Hazardous Substances Ace (N.J.S.A. 58:10A-21 et seq.) (collectively, the
“Environmental Statutes”), and any and all rules and regulations which have
become effective prior to the date of this Agreement under any and all of the
Environmental Statutes.


2

--------------------------------------------------------------------------------


        “Escrow Agent” means the Title Company as hereinafter defined.

        “Exchanging Party” has the meaning ascribed to such term in Section
10.7.

        “Existing Legal Discrepancy” has the meaning ascribed to such term in
Section 6.1.

         “Existing Survey” means Seller’s existing survey of the Real Property
dated October 31, 1997, prepared by Kennon Surveying Services, Inc.

         “Governmental Regulations” means all statutes, ordinances, rules and
regulations of the Authorities applicable to Seller or the use or operation of
the Real Property or the Improvements or any portion thereof.

        “Hazardous Substances” means (a) asbestos, radon gas and urea
formaldehyde foam insulation, (b) any solid, liquid, gaseous or thermal
contaminant, including smoke vapor, soot, fumes, acids, alkalis, chemicals,
petroleum products or byproducts, polychlorinated biphenyls, phosphates, lead or
other heavy metals and chlorine, (c) any solid or liquid waste (including,
without limitation, hazardous waste), hazardous air pollutant, hazardous
substance, hazardous chemical substance and mixture, toxic substance, pollutant,
pollution, regulated substance and contaminant, and (d) any other chemical,
material or substance; to the extent that the presence of or exposure to the
substances listed in (a), (b), (c) or (d) above is prohibited, limited or
regulated by any Environmental Laws.

        “Improvements” means all buildings, structures, fixtures, parking areas
and other improvements located on the Real Property.

        “Intangible Property” has the meaning ascribed to such term in Section
2.1(g).


3

--------------------------------------------------------------------------------


        “Lease Schedule” has the meaning ascribed to such term in Section 5.2(a)
and is attached as Exhibit F.

        “Leases” means the lease and other agreements entered into by Seller (or
a predecessor-in-interest) as landlord with respect to the use and occupancy of
the Property, together with all amendments, renewals and modifications thereof,
if any, and all guaranties thereof, if any, shown on the Lease Schedule.

        “Licensee Parties” means Purchaser and its authorized agents and
representatives.

        “Licenses and Permits” means, collectively, all of Seller’s right, title
and interest, if any, to the extent assignable, in and to licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by the Authorities to
Seller exclusively in connection with the Real Property and the Improvements,
together with all renewals and modifications thereof.

        “Permitted Exceptions” has the meaning ascribed to such term in
Section 6.2(a).

        “Permitted Parties” has the meaning ascribed to such term in Section
12.1.

        “Personal Property” means all of Seller’s right, title and interest, if
any, in and to all equipment, appliances, tools, supplies, machinery, artwork,
furnishings and other tangible personal property attached to, appurtenant to,
located in and used exclusively in connection with the ownership or operation of
the Improvements and situated at the Property at the time of Closing together
with all books, records and files of Seller relating to the Real Property,
Improvements and the Leases, and all keys and security cards to the Real
Property and Improvements in Seller’s possession. Notwithstanding the preceding
sentence, “Personal Property” shall not include (a) any proprietary or
confidential materials, or (b) any property owned by tenants or others.

        “Pond” has the meaning ascribed to such term in Section 7.1(d).

        “Property” has the meaning ascribed to such term in Section 2.1.

        “Proration Items” has the meaning ascribed to such term in
Section 10.4(a).

        “Purchase Price” has the meaning ascribed to such term in Section 3.1.

        “Purchaser’s Affiliates” means any past, present or future:
(i) shareholder, partner, member, manager or owner of Purchaser (ii) entity
that, directly or indirectly, controls, is controlled by or is under common
control with Purchaser and (iii) the heirs, executors, administrators,
successors and assigns of any or all of the foregoing.

        “Real Property” means that certain parcel or parcels of real property
located at 340 Mt. Kemble Avenue, Morris Township, New Jersey as more
particularly described on the legal description attached hereto and made a part
hereof as Exhibit D, together with all of Seller’s right, title and interest, if
any, in and to the appurtenances pertaining thereto, including but not limited
to Seller’s right, title and interest in and to the adjacent streets, alleys,
right-of-ways and strips or gores of land, and any easement rights, air rights,
subsurface development rights and water rights.


4

--------------------------------------------------------------------------------


        “Recognized Terrorist” has the meaning ascribed to such term in Section
8.2(a).

        “Rental” has the meaning ascribed to such term in Section 10.4(b), and
same are “Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).

        “Required Exceptions” has the meaning ascribed to such term in Section
6.3(b).

        “Scheduled Closing Date” means September 30, 2004.

         “Seller’s Affiliates” means any past, present or future:
(i) shareholder, partner, member, manager or owner of Seller; (ii) entity that,
directly or indirectly, controls, is controlled by or is under common control
with Seller and (iii) the heirs, executors, administrators, personal or legal
representatives, successors and assigns of any or all of the foregoing.

        “Seller’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge solely of Albert Spring, Vice President of
Operations, and John DeCaro, Property Manager, of Mack-Cali Realty Corporation,
without any independent investigation or inquiry whatsoever.

         “Significant Portion” means, for purposes of the casualty provisions
set forth in Article XI hereof, damage by fire or other casualty to the Real
Property and the Improvements or a portion thereof, (a) the cost of which to
repair would exceed Five Million Dollars ($5,000,000) in the aggregate, or (b)
which would allow the Tenant to terminate its Leases.

        “Tenant Costs” has the meaning ascribed to such term in Section 10.4(d).

        “Tenant Notice Letter” has the meaning ascribed to such term in
Section 10.2(e), and is to be delivered by Purchaser to Tenant pursuant to
Section 10.6.

        “Tenant”means AT&T Corp.

         “Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.4, 12.1, 16.1, 18.3 and 18.9, and Articles
XIII and XIV, and any other provisions which pursuant to their terms survive any
termination of this Agreement.

        “Title Commitment” has the meaning ascribed to such term in
Section 6.2(a).

        “Title Company” means Commonwealth Land Title Insurance Company having
an address at 655 Third Avenue, 11th Floor, New York, New York 10017, Attention:
Peter G. Doyle, or any other title insurance company or title companies
designated by Purchaser after the date hereof.

        “Title Objections” has the meaning ascribed to such term in
Section 6.2(a).


5

--------------------------------------------------------------------------------


        “Title Policy” has the meaning ascribed to such term in Section 6.2(a).

        “Township” has the meaning ascribed to such term in Section 7.1(d).

        “Updated Survey” has the meaning ascribed to such term in Section 6.1.

        “Voluntary New Title Defect” has the meaning ascribed to such term in
Section 6.2(a).

        Section 1.2     References: Exhibits and Schedules. Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,”“hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.


ARTICLE II
AGREEMENT OF PURCHASE AND SALE

        Section 2.1     Agreement. Seller hereby agrees to sell, convey and
assign to Purchaser, and Purchaser hereby agrees to purchase and accept from
Seller, on the Closing Date and subject to the terms and conditions of this
Agreement, all of the following (collectively, the “Property”):

(a)              the Real Property;


(b)              the Improvements;


(c)              the Personal Property;


(d)              all of Seller’s right, title and interest as lessor in and to
the Leases;


(e)              to the extent assignable, the Licenses and Permits;


(f)              the Access Agreement; and


(g)              all of Seller’s right, title and interest, to the extent
assignable or transferable, in and to (i) the rights of Seller (if any) to the
name “Kemble Plaza I”; (ii) any goodwill related to the Property; (iii) any
guaranties and warranties in effect with respect to any portion of the Real
Property, Improvements or the Personal Property; (iv) the plans and
specifications prepared in connection with the construction of the Improvements,
including, but not limited to, “as built” plans and specifications; (v) all
booklets and manuals, advertising materials, utility contracts, telephone
exchange numbers (if any); and (vi) all other intangible rights, titles,
interests, privileges and appurtenances owned by Seller and related to or used
exclusively in connection with the ownership, use or operation of the Real
Property, the Improvements, Personal Property, or Leases, but specifically
excluding any proprietary or confidential materials and any property that serves
or is used in connection with any property other than the Property (all of the
foregoing being collectively referred to herein as the “Intangible Property”).
Purchaser and Seller acknowledge and agree that the only Personal Property
included in this sale are keys and security cards to the Real Property.



6

--------------------------------------------------------------------------------


        Section 2.2     Indivisible Economic Package. Purchaser has no right to
purchase, and Seller has no obligation to sell, less than all of the Property,
it being the express agreement and understanding of Purchaser and Seller that,
as a material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.


ARTICLE III
CONSIDERATION

        Section 3.1     Purchase Price. The purchase price for the Property (the
“Purchase Price”) shall be SEVENTY-SEVEN MILLION DOLLARS ($77,000,000) in lawful
currency of the United States of America, payable as provided in Section 3.3. No
portion of the Purchase Price shall be allocated to the Personal Property

        Section 3.2     Assumption of Obligations. As additional consideration
for the purchase and sale of the Property, at Closing Purchaser will assume all
of the covenants and obligations of Seller pursuant to the Leases, Access
Agreement, Licenses and Permits and the Intangible Property, which are to be
performed subsequent to the Closing Date. Seller shall be liable for and shall
satisfy all of the obligations of Seller pursuant to the Access Agreement, the
Licenses and Permits, the Intangible Property, and, except as set forth in
Section 5.2 and 10.4(e), the Leases, that are to be performed prior to Closing,
except to the extent credit is given to Purchaser at Closing for the cost of any
such obligations that Seller has not performed prior to Closing (in which event,
Purchaser shall assume such obligations).

        Section 3.3     Method of Payment of Purchase Price. No later than 1:00
p.m. Eastern Time on the Closing Date, Purchaser shall pay to Seller the
Purchase Price (less the Earnest Money Deposit), together with all other costs
and amounts to be paid by Purchaser at the Closing pursuant to the terms of this
Agreement (“Purchaser’s Costs”), by Federal Reserve wire transfer of immediately
available funds to the account of Escrow Agent, subject to adjustments and
prorations set forth herein. Escrow Agent, following authorization and
instruction by the parties at Closing, shall (i) pay to Seller by Federal
Reserve wire transfer of immediately available funds to an account designated by
Seller, the Purchase Price subject to adjustments and prorations set forth
herein, less any costs or other amounts to be paid by Seller at Closing pursuant
to the terms of this Agreement, (ii) pay to the appropriate payees out of the
proceeds of Closing payable to Seller all costs and amounts to be paid by Seller
at Closing pursuant to the terms of this Agreement, and (iii) pay Purchaser’s
Costs to the appropriate payees at Closing pursuant to the terms of this
Agreement. All such costs and payments shall be set forth on the Closing
Statement executed by the parties at closing.


ARTICLE IV
EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS


7

--------------------------------------------------------------------------------


        Section 4.1     The Earnest Money Deposit; Failure to Make Deposit.
Within three (3) Business Days of the execution and delivery of this Agreement
by Purchaser (the “Deposit Delivery Date”), Purchaser shall deposit with the
Escrow Agent, by Federal Reserve wire transfer of immediately available funds,
the sum of Three Million Dollars ($3,000,000) as the earnest money deposit on
account of the Purchase Price (together with any interest earned thereon, the
“Earnest Money Deposit”). In the event Purchaser shall fail to post the Earnest
Money Deposit on or before the Deposit Delivery Date, then Purchaser shall be
deemed in default of this Agreement, and Seller shall be entitled to exercise
those remedies contained in Section 13.2 below which remedies shall include, for
purposes of this such default only, the right to institute suit against
Purchaser to collect liquidated damages in an amount equal to the required
Earnest Money Deposit not made.

        Section 4.2     Escrow Instructions. The Earnest Money Deposit shall be
held in escrow by the Escrow Agent in an interest-bearing account, in accordance
with the provisions of Article XVII. The Earnest Money Deposit and the interest
earned thereon are non-refundable to Purchaser, except as otherwise expressly
provided in this Agreement.

        Section 4.3     Designation of Certifying Person. In order to assure
compliance with the requirements of Section 6045 of the Internal Revenue Code of
1986, as amended (the “Code”), and any related reporting requirements of the
Code, the parties hereto agree as follows:

(a)         The Escrow Agent agrees to assume all responsibilities for
information reporting required under Section 6045(e) of the Code, and Seller and
Purchaser hereby designate the Escrow Agent as the person to be responsible for
all information reporting under Section 6045(e)of the Code (the “Certifying
Person”).


(b)         Seller and Purchaser each hereby agree:


(i)         to provide to the Certifying Person all information and
certifications regarding such party, as reasonably requested by the Certifying
Person or otherwise required to be provided by a party to the transaction
described herein under Section 6045of the Code; and


(ii)         to provide to the Certifying Person such party’s taxpayer
identification number and a statement (on Internal Revenue Service Form W-9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Certifying Person), signed under penalties of perjury, stating that the
taxpayer identification number supplied by such party to the Certifying Person
is correct.



ARTICLE V
INSPECTION OF PROPERTY

        Section 5.1     Evaluation Completed. Purchaser acknowledges that it has
completed its investigation and inspection of the Property to its satisfaction
and has accepted the condition and circumstances of the Property as they
currently exist.


8

--------------------------------------------------------------------------------


        Section 5.2     Roof Replacement Agreement. Seller and Purchaser
acknowledge that the landlord under the Lease with Tenant has the obligation to
install a new roof on the building constituting a portion of the Improvements
(the “Roof Replacement”), and that such work shall not be completed by Closing.
Accordingly, Seller and Purchaser hereby mutually approve those contractors
listed on Exhibit C attached hereto as acceptable contractors for the Roof
Replacement. Seller, on or before Closing, will negotiate a form guaranteed
maximum price contract (the “Roof Replacement Agreement”) with any one of such
contractors with such warranties and other provisions as shall be reasonably
acceptable to Purchaser, which Purchaser shall execute at the Closing (the
“GMP”). Notwithstanding Purchaser’s execution of the Roof Replacement Agreement,
Seller shall oversee the Roof Replacement work and shall consult with Purchaser
as necessary, but not less than on a weekly basis, to advise Purchaser as to the
status and progress of such work. In addition, any changes to the GMP shall
require Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. At Closing, Seller shall deposit
in to escrow an amount equal to 110% of the cost set forth in the GMP (the “Roof
Replacement Deposit”), which shall be held by Escrow Agent pursuant to Escrow
Instructions executed by Seller and Purchaser which will, among other things,
provide for (a) the release of funds to pay for the Roof Replacement under the
GMP, and (b) the return on monies on deposit to Seller after completion of the
Roof Replacement under the GMP. However, and notwithstanding the deposit of the
Roof Replacement Deposit in to escrow, Seller shall be responsible for all costs
incurred in connection with the Roof Replacement and, to the extent that the
Roof Replacement Deposit is insufficient, Seller shall pay the same to Purchaser
promptly (but no more than 15 days) after notice to Seller of such additional
costs.

        Section 5.3      Intentionally Omitted.

        Section 5.4     Sale “As Is.” THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER. THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAD THE
RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN THE
MATTERS EXPRESSLY REPRESENTED BY SELLER IN THIS AGREEMENT OR THE CLOSING
DOCUMENTS, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.4 ARE
LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY
OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S
AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.


9

--------------------------------------------------------------------------------


        SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S
AFFILIATES IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO
PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY PURCHASER WITH RESPECT
TO THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY,
OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE
IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS
OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR
THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING WITHOUT LIMITATION
ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, IT BEING
THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR ANY OF THE CLOSING DOCUMENTS, THE PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS, AND SUBJECT TO REASONABLE WEAR
AND TEAR BETWEEN THE DATE HEREOF AND CLOSING. PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND THAT
IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN
PURCHASING THE PROPERTY. PURCHASER HAS BEEN GIVEN A SUFFICIENT OPPORTUNITY
HEREIN TO CONDUCT AND HAS CONDUCTED SUCH INSPECTIONS, INVESTIGATIONS AND OTHER
INDEPENDENT EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS AS PURCHASER DEEMS
NECESSARY, INCLUDING BUT NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF
SELLER (EXCLUDING THE LIMITED MATTERS REPRESENTED BY SELLER IN THIS AGREEMENT OR
ANY OF THE CLOSING DOCUMENTS INCLUDING, WITHOUT LIMITATION, SECTION 8.1 HEREOF)
NOR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER. PURCHASER
ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY PURCHASER WAS OBTAINED FROM A
VARIETY OF SOURCES, AND, EXCEPT FOR MATTERS EXPRESSLY REPRESENTED BY SELLER IN
THIS AGREEMENT OR THE CLOSING DOCUMENTS, SELLER WILL NOT BE DEEMED TO HAVE
REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF THE
DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER. UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS.
PURCHASER ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SELLER WILL SELL AND
CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS IS, WHERE IS,”
WITH ALL FAULTS SUBJECT TO SELLER’S AGREEMENTS CONTAINED IN THIS AGREEMENT OR IN
ANY DOCUMENT DELIVERED AT CLOSING. PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO
OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY.
SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY
SET FORTH OR REFERRED TO HEREIN OR IN THE CLOSING DOCUMENTS. PURCHASER
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS” NATURE OF
THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY
BE ASSOCIATED WITH THE PROPERTY. PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS
THEIR SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT
HAVE AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.


10

--------------------------------------------------------------------------------


        PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE NOT TO
SUE SELLER AND SELLER’S AFFILIATES AND HEREBY RELEASE SELLER AND SELLER’S
AFFILIATES OF AND FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION ARISING IN
CONNECTION WITH THIS AGREEMENT OR THE PROPERTY (OTHER THAN THOSE CLAIMS OR
CAUSES OF ACTION PURCHASER’S AFFILIATES MAY HAVE WHICH ARE UNRELATED TO THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT), INCLUDING WITHOUT LIMITATION ANY
STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S
AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS
IF SET FORTH AT LENGTH THEREIN.


11

--------------------------------------------------------------------------------



ARTICLE VI
TITLE AND SURVEY MATTERS

        Section 6.1     Survey. Purchaser acknowledges receipt of the Existing
Survey, and that Purchaser has reviewed and accepted all of the matters shown on
the Existing Survey with the exception of a discrepancy between the metes and
bounds legal description included on the Survey and the metes and bounds legal
description included on the Title Commitment in that the Title Commitment
contains one course and call within the metes and bounds description that is not
included on the Existing Survey (the “Existing Legal Discrepancy”). Any
modification, update or recertification of the Existing Survey shall be at
Purchaser’s election and sole cost and expense. The Existing Survey together
with any update Purchaser has elected to obtain, if any, is herein referred to
as the “Updated Survey.”

        Section 6.2      Title Commitment.

(a)              Purchaser acknowledges receipt of that certain title insurance
commitment issued by the Commonwealth Land Title Insurance Company under
Commitment No. S-04 0425 (the “Title Commitment”), that Purchaser and Seller
have reviewed all of the matters shown on the Title Commitment, and agree that
the state of title shown on the pro forma title policy attached hereto as
Exhibit G so long as the Existing Legal Discrepancy is resolved constitutes an
acceptable state of title to be conveyed by Seller to Purchaser at Closing and
that the exceptions noted thereon constitute Permitted Exceptions (subject,
however, to Purchaser obtaining the Updated Survey and providing the same to the
Title Company as required by the pro forma title policy). By the date (the “New
Objection Date”) which is five (5) Business Days after Purchaser’s counsel
receives notice of any new exception to the title to the Real Property raised by
the Title Company after the effective date of the Title Commitment and prior to
the Closing (or as promptly as possible prior to the Closing if such notice is
received with less than five (5) Business Days prior to the Closing), Purchaser
shall provide Seller with written notice of its objection to such new exception
if Purchaser deems same unacceptable (“Title Objections”). Seller covenants and
agrees that neither it nor Seller’s Affiliates shall voluntarily place or allow
any defects, objections or exceptions to title to the Property after the date of
the Title Commitment without Purchaser’s consent, which consent may be granted
or withheld in Purchaser’s sole discretion (a “Voluntary New Title Defect”). In
the event Seller does not receive the Title Objections by the New Objection
Date, Purchaser will be deemed to have accepted the exceptions to title set
forth on any updates to the Title Commitment as Permitted Exceptions. Exhibit G
constitutes a preliminary title report or title commitment, by the terms of
which the Title Company agrees to issue to Purchaser at Closing, at Purchaser’s
sole cost and expense, an owner’s policy of title insurance (the “Title Policy”)
in the amount of the Purchase Price on the then standard ALTA owner’s form
insuring Purchaser’s fee simple title to the Real Property, subject to the terms
of such policy and the exceptions described therein (including, without
limitation, the standard or general exceptions). Subject to this Section 6.2(a),
all matters shown on the Existing Survey and the exceptions shown on Exhibit G
(collectively, the “Permitted Exceptions”) are conclusively deemed to be
acceptable to Purchaser.


(b)              All taxes, water rates or charges, sewer rents and assessments
due and payable with respect to 2004 and all previous years on the Closing Date
which are liens against the Real Property and which Seller is obligated to pay
and discharge will be credited against the Purchase Price (subject to the
provision for apportionment of taxes, water rates and sewer rents herein
contained) and shall not be deemed a Title Objection. Notwithstanding the
foregoing, to the extent that Tenant is obligated to pay such items under the
Leases, such items shall not be adjusted between the parties at Closing or
credited against the Purchase Price. If on the Closing Date there shall be
financing statements evidencing security interests filed against the Property,
such items shall not be Title Objections if (i) such personal property or
fixtures are the property of a Tenant, and Seller executes and delivers an
affidavit to such effect, or (ii) the financing statement was filed more than
five (5) years prior to the Closing Date and was not renewed. Any other
financing statements filed against the Property which exist on the Closing Date
will be removed by Seller.



12

--------------------------------------------------------------------------------


(c)              If on the Closing Date the Real Property shall be affected by
any lien which, pursuant to the provisions of this Agreement, is required to be
discharged or satisfied by Seller, Seller shall not be required to discharge or
satisfy the same of record provided the money necessary to satisfy the lien is
retained by the Title Company at Closing, and the Title Company omits the lien
as an exception from the Title Commitment, and a credit is given to Purchaser
for the recording charges for a satisfaction or discharge of such lien.


(d)              No franchise, transfer, inheritance, income, corporate or other
tax open, levied or imposed against Seller or any former owner of the Property,
that may be a lien against the Property on the Closing Date, shall be an
objection to title if the Title Company omits such exception to the tile policy,
and provided further that Seller deposits with the Title Company a sum
reasonably sufficient to secure a release of the Property from the lien thereof.
If a search of title discloses judgments, bankruptcies, or other returns against
other persons having names the same as or similar to that of Seller, Seller will
deliver to Purchaser and the Title Company an affidavit stating that such
judgments, bankruptcies or other returns do not apply to Seller, and such search
results shall not be deemed Title Objections so long as Title Company agrees to
omit all such exceptions from the Title Policy.


        Section 6.3      Title Defect.

(a)              In the event Seller receives any Title Objection (collectively
and individually, a “Title Defect”) within the time periods required under
Section 6.2 above, Seller shall remove any Required Exceptions (as hereinafter
defined) and may elect (but shall not be obligated) to attempt to remove, or
cause to be removed at its expense, any other Title Defect, and shall provide
Purchaser with notice, within ten (10) days of its receipt of any such
objection, of its intention to cure any such Title Defect that is not a Required
Exception. Seller’s failure to reply within such 10 day period shall be deemed
an election by Seller to cause the Title Defects to be removed. If Seller is
obligated or elects to attempt to cure any Title Defect, the Scheduled Closing
Date shall be extended, for a period not to exceed thirty (30) days, for the
purpose of attempting such removal. In the event that Seller elects not to
attempt to cure any such Title Defect other than a Required Exception, Seller
shall so advise Purchaser and Purchaser shall have the right to terminate this
Agreement and receive a refund of the Earnest Money Deposit, together with all
interest which has accrued thereon, or to waive such Title Defect and proceed to
the Closing. Purchaser shall make such election within ten (10) days of receipt
of Seller’s notice. If Purchaser elects to proceed to the Closing, any Title
Defects waived by Purchaser shall be deemed Permitted Exceptions. In any such
event of termination, neither party shall have any further obligation to the
other under this Agreement except for the Termination Surviving Obligations. If
Seller is unable to timely cure any Required Exception or any other Title Defect
which Seller elects or is deemed to elect to remove within any period elected by
Seller shall be deemed a default by Seller hereunder.



13

--------------------------------------------------------------------------------


(b)              Notwithstanding any provision of this Article VI to the
contrary, Seller will be obligated to cure exceptions to title to the Property,
in the manner described above, relating to liens and security interests securing
any financings to Seller, any mechanic’s liens resulting from work at the
Property commissioned by Seller, and any Voluntary New Title Defect
(collectively the “Required Exceptions”).



ARTICLE VII
INTERIM OPERATING COVENANTS, ESTOPPELS AND SNDA

        Section 7.1       Interim Operating Covenants.   Seller covenants to
Purchaser that Seller will:

(a)             Operations. From the Effective Date until Closing, continue to
operate and manage the Improvements in the ordinary course of Seller’s business
and substantially in accordance with Seller’s present practice, subject to
ordinary wear and tear and further subject to Article XI (Condemnation and
Casualty) of this Agreement. From the Effective Date through the Closing, Seller
shall not amend or terminate any existing Lease or enter into any new Lease or
any leasing commissions agreement. In addition, Seller shall not enter in to any
service contract or any other agreement with respect to the Property where work
to be undertaken under any such service contract or other agreement will not be
completed prior to Closing or which cannot be terminated upon a sale of the
Property or thirty (30) days notice without Purchaser’s prior written consent,
which may be given or denied in Purchaser’s sole discretion.


(b)             Compliance with Governmental Regulations. From the Effective
Date until Closing, not knowingly take any action that would result in a failure
to comply with all Governmental Regulations applicable to the Property, it being
understood and agreed that prior to Closing, Seller will have the right to
contest any such Governmental Regulations.


(c)             Notices. To the extent received by Seller, from the Effective
Date until Closing, promptly deliver to Purchaser copies of written default
notices, notices of lawsuits, notices of violations affecting the Property,
notices of any pending or threatened condemnation proceeding, written notices
that Tenant intends to vacate any portion of the Property prior to the
expiration of the term of the Lease and shall promptly notify Purchaser of any
significant casualty that occurs with respect to any portion of the Property or
if Seller receives written notice that any bankruptcy or similar proceedings
have been filed against Tenant or Tenant has filed for protection under
bankruptcy or similar laws.


(d)                Pond Inspection and Certification. The parties acknowledge
that, pursuant to an agreement (the “Drainage Agreement”), dated May 14, 1980,
between Mack Properties Co. No. 4 and the Township of Morris (the “Township”),
the owner of the Property has an annual obligation to cause a New Jersey
licensed engineer to inspect and test the retention pond (the “Pond”) on the
Property and to deliver the results of such tests to the Township’s engineer. If
such tests disclose a reduction in storage capacity or sediment accumulation
that exceeds the levels set forth in the Drainage Agreement, the owner of the
Property must perform restoration to the Pond as set forth in the Drainage
Agreement (all of such required action is hereinafter referred to as the
“Detention Pond Annual Actions”.) Seller believes that it is the Tenant’s
responsibility under the Leases to perform the Detention Pond Annual Actions. On
or before Closing, Seller will deliver to Purchaser a written acknowledgement
from Tenant confirming that Tenant has the obligation under the Leases to
perform the Detention Pond Annual Actions. In the event that Seller cannot
deliver such a certification, then Seller shall be obligated to perform the
Detention Pond Annual Actions for the current year at its sole cost and expense.
If such Detention Pond Annual Actions cannot be completed prior to Closing, then
Seller and Purchaser shall cooperate and enter into a reasonably acceptable
agreement pursuant to which Seller shall promptly complete the same after
Closing and, thereafter, any Detention Pond Annual Actions shall be the
responsibility of Purchaser. The provisions of the subparagraph (d) shall
survive Closing



14

--------------------------------------------------------------------------------


        Section 7.2     Estoppel and SNDA. (a) It will be a condition to Closing
that Seller obtain from the Tenant (a) an executed estoppel certificate
containing the information prescribed by the Leases (the “Tenant Estoppel”), and
(b) an executed subordination, non-disturbance and attornment agreement in the
form prescribed by the Leases (the “Tenant SNDA”). Notwithstanding the
foregoing, Seller agrees to request, promptly upon request of Purchaser, that
Tenant execute an estoppel certificate in the form reasonably requested by
Purchaser, and a subordination, non-disturbance and attornment agreement in the
form reasonably requested by Purchaser, each of which will be hereafter provided
to Seller by Purchaser, and Seller shall use good faith efforts to obtain same.
Seller shall not be in default of its obligations hereunder if the Tenant fails
to deliver an estoppel certificate, or delivers an estoppel certificate which is
not in accordance with this Agreement but Purchaser shall have the right to
terminate this Agreement and receive a return of the Deposit if Seller in unable
to deliver the Tenant Estoppel and the Tenant SNDA with the information or in
the form required by the Leases with no material revisions.


ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

        Section 8.1     Seller’s Representations and Warranties. The following
constitute the sole representations and warranties of Seller, which
representations and warranties shall be true in all material respects as of the
Effective Date and the Closing. Subject to the limitations set forth in
Section 8.3 of this Agreement, Seller represents and warrants to Purchaser the
following:

(a)             Status. Seller is a limited liability company, duly organized
and validly existing under the laws of the State of New Jersey.


(b)             Authority. The execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller.



15

--------------------------------------------------------------------------------


(c)             Non-Contravention. The execution and delivery of this Agreement
by Seller and the consummation by Seller of the transactions contemplated hereby
will not violate any judgment, order, injunction, decree, regulation or ruling
of any court or Authority or conflict with, result in a breach of, or constitute
a default under the organizational documents of Seller, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Seller is a party or by which
it is bound.


(d)             Suits and Proceedings. To Seller’s Knowledge, except as listed
in Exhibit I, there are no legal actions, suits or similar proceedings pending
and served, or threatened in writing against Seller or the Property which
(i) are not adequately covered by existing insurance and (ii) if adversely
determined, would materially and adversely affect the value of the Property or
Seller’s ability to consummate the transactions contemplated hereby.


(e)             Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.


(f)             Tenants. As of the date of this Agreement, the only direct
tenant of the Property is Tenant under the Leases listed on the Lease Schedule
listed on Exhibit F. To the Seller’s Knowledge, there exist no sub-tenancies at
the Property except as set forth on Exhibit F.


(g)             Leasing Commission Agreements. There are no leasing commission
agreements in effect with respect to the Property.


(h)             Environmental Condition. Except as disclosed in the Seller’s
existing environmental reports, copies of which have been delivered or made
available to Purchaser in accordance with subparagraph (i) below, to Seller’s
Knowledge:


(i)         there are no Hazardous Substances on or affecting the Property,
except those in compliance with all applicable Environmental Laws;



16

--------------------------------------------------------------------------------


(ii)         Seller has not received any notice from any governmental authority
that Hazardous Substances have been discharged on the Property, which would
allow a governmental authority to demand that a cleanup be undertaken; and


(iii)         there are no underground storage tanks at the Property.


(i)             Material Documents. Seller has made available to Purchaser at
Seller’s management office at 325 Columbia Turnpike, Florham Park, New Jersey,
copies of all material documents in its possession relating to the Property. The
Leases constitute all of the leases, tenancies or occupancies affecting the
Property entered into by Seller or its predecessors and, except as contained in
the Leases, Seller has not granted any party the right or option to purchase the
Property or to lease or occupy any portion thereof. Seller has delivered to
Purchaser true, correct and complete copies of the Leases listed on Exhibit F.


(j)             Service Contracts. There are no service contracts or similar
agreements for the provision of goods or services to the Property to which
Seller is a party other than any such agreements entered pursuant to Section
7.1(a)


(k)              Net Worth. Seller hereby represents, warrants, covenants and
agrees that it shall maintain a minimum net worth of not less than Twenty
Million Dollars ($20,000,000) for a period of not less than two (2) years
following Closing.


(l)             Adverse Notices. To Seller’s Knowledge, Seller has not received
any written notice (i) of a default under the Leases which remains uncured, (ii)
of any violations of law against the Property issued as a result of any work or
improvements undertaken by Seller or for which Seller would have an obligation
to cure under the Leases, which remain open and uncured, (iii) that Tenant
intends to vacate any portion of the Property prior to the expiration of the
term of the Leases, or (iv) that any bankruptcy or similar proceedings have been
filed against Tenant or that Tenant has filed for protection under bankruptcy or
similar laws.


        Section 8.2     Purchaser’s Representations and Warranties. Purchaser
represents and warrants to Seller the following:

(a)             Status. Neither Purchaser, nor any officer, director,
shareholder, partner, investor or member of Purchaser is named by any Executive
Order of the United States Treasury Department as a terrorist, a “Specially
Designated National and Blocked Person,” or any other banned or blocked person,
entity, nation or transaction pursuant to any law, order, rule or regulation
that is enforced or administered by the Office of Foreign Assets Control
(collectively, an “Identified Terrorist”.) Purchaser is not engaging in this
transaction on the behalf of, either directly or indirectly, any Identified
Terrorist.


(b)             Authority. The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Purchaser and this Agreement
constitutes the legal, valid and binding obligation of Purchaser.


(c)             Non-Contravention. The execution and delivery of this Agreement
by Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.


(d)             Consents. No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and delivery of this Agreement by Purchaser or the
performance by Purchaser of the transactions contemplated hereby.



17

--------------------------------------------------------------------------------


        Section 8.3     Survival of Representations, Warranties and Covenants.
The representations and warranties of Seller set forth in Section 8.1(d), (f),
(g), (h), (i), (j) and (l) (the “Limited Survival Representations and
Warranties”) will survive the Closing for a period of nine (9) months, and the
representations, warranties, covenants and agreements of Seller set forth in
Section 8.1(k) will survive Closing for a period of two (2) years, after which
time they will merge into the Deed. Purchaser will not have any right to bring
any action against Seller as a result of any untruth or inaccuracy of any
Limited Survival Representations and Warranties, or any such breach, unless and
until the aggregate amount of all liability and losses arising out of any such
untruth or inaccuracy, or any such breach, exceeds Fifty Thousand Dollars
($50,000). In addition, in no event will Seller’s liability for all such
breaches exceed, in the aggregate, the sum of Seven Million Seven Hundred
Thousand Dollars ($7,700,000). Seller shall have no liability with respect to
any such Limited Survival Representations and Warranties if, prior to the
Closing, Purchaser has knowledge of any breach of such representation, warranty,
certification or covenant, or any Document made available for Purchaser’s review
as set forth in Section 8.1(i), tenant estoppel certificate, due diligence test,
investigation or inspection of the Property by Purchaser or any Licensee Party,
or written disclosure by Seller or Seller’s agents or employees delivered to
Purchaser discloses one or more facts that conflict with any such Limited
Survival Representations and Warranties, and Purchaser nevertheless consummates
the transaction contemplated by this Agreement. The Closing Surviving
Obligations and the Termination Surviving Obligations will survive Closing or
termination of this Agreement, as applicable, without limitation unless a
specified period is otherwise provided in this Agreement. All other
representations, warranties, covenants and agreements made or undertaken by
Seller under this Agreement, unless otherwise specifically provided herein, will
not survive the Closing for nine (9) months or two (2) years, as the case may
be, and will be merged into the Deed and other Closing documents delivered at
the Closing.


ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING

        Section 9.1     Conditions Precedent to Obligation of Purchaser. The
obligation of Purchaser to consummate the transaction hereunder shall be subject
to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Purchaser in its sole
discretion:

(a)              Seller shall have delivered to Escrow Agent all of the items
required to be delivered to Purchaser pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 10.3, and Seller
shall have provided authority to Escrow Agent to release them to Purchaser.


(b)              All of the representations and warranties of Seller contained
in this Agreement shall be true and correct in all material respects as of the
date of Closing.



18

--------------------------------------------------------------------------------


(c)              Seller shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Seller as of the Closing Date.


(d)              Seller shall have delivered to Purchaser a letter of
non-applicability from the New Jersey Department of Environmental Protection
specifying that the provisions of the Industrial Site Recovery Act do not apply
to the sale of this Property.


(e)              Title to the Property shall be in the form as required by
Article VI of this Agreement.


(f)              Any Updated Survey received by Purchaser prior to the Closing
Date shall not disclose any “material changes” from those conditions shown on
the Existing Survey. For purposes of this sub-paragraph (e), “material changes”
shall mean a condition which either (i) prevents or materially interferes with
the use of the Property as it is currently being used, (ii) would result in a
material lessening in the value or utility of the Property, or (iii) discloses
the material violation of an easement on the Property, including the
construction of any building within such easement area in violations of the
terms of such easement. In addition, such Updated Survey shall correct the
Existing Survey Error.


(g)              It shall be a condition to Closing that the Updated Survey and
the title insurance policy to be issued to Purchaser at Closing shall contain
the exact same metes and bounds legal description and that the Title Company
shall issue an endorsement to the title insurance policy that the property
insured by such policy is the same property that is depicted on the Updated
Survey. Purchaser and Seller shall cooperate to ensure that the Existing Legal
Discrepancy is resolved prior to Closing. In the event that Purchaser shall be
unable to resolve the discrepancy, then, upon notice of the same to Seller,
Seller shall be provided with a ten (10) day period to attempt to reconcile the
discrepancy and satisfy the conditions of this subparagraph (g).


        Section 9.2     Conditions Precedent to Obligation to Seller. The
obligation of Seller to consummate the transaction hereunder shall be subject to
the fulfillment on or before the date of Closing (or as otherwise provided) of
all of the following conditions, any or all of which may be waived by Seller in
it sole discretion:

(a)              Escrow Agent shall have received the Purchase Price as adjusted
pursuant to, and payable in the manner provided for, in this Agreement, and
Purchaser shall have provided authority to Escrow Agent to release such amount
to Seller.


(b)              Purchaser shall have delivered to Seller all of the items
required to be delivered to Seller pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 10.2, and Purchaser
shall have provided authority to Escrow Agent to release them to Seller.


(c)              All of the representations and warranties of Purchaser
contained in this Agreement shall be true and correct in all material respects
as of the date of Closing



19

--------------------------------------------------------------------------------


(d)              Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date.



ARTICLE X
CLOSING

        Section 10.1     Closing. The consummation of the transaction
contemplated by this Agreement (the “Closing”) by delivery of documents and
payments of money shall take place at 10:00 a.m. Eastern Time on the Scheduled
Closing Date at the offices of the Escrow Agent provided, however, that Seller
and Purchaser shall endeavor to have all documents required hereunder executed
the day prior to Closing for delivery to Escrow Agent so that neither party will
have to be physically present at the Closing. At Closing, the events set forth
in this Article X will occur, it being understood that the performance or tender
of performance of all matters set forth in this Article X are mutually
concurrent conditions which may be waived by the party for whose benefit they
are intended. The acceptance of the Deed by Purchaser shall be deemed to be full
performance and discharge of each and every agreement and obligation on the part
of Seller to be performed hereunder other than the Closing Surviving
Obligations.

        Section 10.2     Purchaser’s Closing Obligations. On the Closing Date,
Purchaser, at its sole cost and expense, will deliver the following items to
Seller at Closing as provided herein:

(a)              The Purchase Price, after all adjustments and prorations are
made as herein provided, by Federal Reserve wire transfer of immediately
available funds to the account of Escrow Agent;


(b)              A counterpart original of the Assignment of Leases, duly
executed by Purchaser;


(c)              A counterpart original of the Assignment, duly executed by
Purchaser;


(d)              Evidence reasonably satisfactory to Seller that the person
executing the documents delivered by Purchaser pursuant to this Section 10.2 on
behalf of Purchaser has full right, power and authority to do so;


(e)              Form of written notice executed by Purchaser and to be
addressed and delivered to the Tenant by Purchaser in accordance with
Section 10.6 herein, (i) acknowledging the sale of the Property to Purchaser,
and (ii) indicating that rent should thereafter be paid to Purchaser and giving
instructions therefore (the “Tenant Notice Letter”);


(f)              A counterpart original of the Closing Statement, duly executed
by Purchaser;


(g)              A certificate, dated as of the date of Closing, stating
(i) that the representations and warranties of Purchaser contained in
Section 8.2 are true and correct in all material respects as of the Closing Date
or identifying any representation or warranty which is not, or no longer is,
true and correct and explaining the state of facts giving rise to the change. In
the event any representation or warranty is at any time or at all times not true
or correct in all respects, then Purchaser shall be deemed in default of the
Agreement and Seller shall be entitled to exercise those remedies contained in
Section 13.2 below;



20

--------------------------------------------------------------------------------


(h)              The Roof Replacement Agreement;


(i)              The Escrow Agreement for the Roof Replacement Deposit; and


(j)              Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transaction which is the subject
of this Agreement.


        Section 10.3     Seller’s Closing Obligations. At the Closing, Seller
will deliver to Purchaser the following documents:

(a)              A bargain and sale deed with covenant against the grantor’s act
(the “Deed”), duly executed and acknowledged by Seller, conveying to Purchaser
the Real Property and the Improvements subject only to the Permitted Exceptions
in the form attached hereto as Exhibit E;


(b)              [Intentionally Omitted.]


(c)              A counterpart original of an assignment and assumption of
Seller’s interest, as lessor, in the Leases in the form attached hereto as
Exhibit B (the “Assignment of Leases”), duly executed by Seller, conveying and
assigning to Purchaser all of Seller’s right, title and interest, as lessor, in
the Leases;


(d)              A counterpart original of an assignment and assumption of
Seller’s interest in the Access Agreements, the Licenses and Permits and the
Intangible Property in the form attached hereto as Exhibit A (the “Assignment”),
duly executed by Seller, conveying and assigning to Purchaser all of Seller’s
right, title, and interest, if any, in the Licenses and Permits, the Intangible
Property and the Access Agreement;


(e)              The Tenant Notice Letter, duly executed by Seller;


(f)              Evidence reasonably satisfactory to Purchaser and Title Company
that the person executing the documents delivered by Seller pursuant to this
Section 10.3 on behalf of Seller has full right, power, and authority to do so;


(g)              A certificate in the form attached hereto as
Exhibit J(“Certificate as to Foreign Status”) certifying that Seller is not a
“foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended;


(h)              All original Leases, to the extent in Seller’s possession (or
copies where originals are not available), and all original Licenses and Permits
and Access Agreement in Seller’s possession (or copies where originals are not
available), all of which may remain on site at the Property and need not be
delivered to the location of the Closing;



21

--------------------------------------------------------------------------------


(i)              The Roof Replacement Agreement;


(j)              The Tenant Estoppel and Tenant SNDA;


(k)              (Intentionally Omitted);


(l)              The Escrow Agreement for the Roof Replacement Deposit;


(m)              A certificate, dated as of the date of Closing, stating that
the representations and warranties of Seller contained in Section 8.1 are true
and correct in all material respects as of the Closing Date or identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change. In the event any
representation or warranty is at any time or at all times not true or correct in
all respects, then Seller shall be deemed in default of the Agreement and
Purchaser shall be entitled to exercise those remedies contained in Section 13.1
below; and


(n)              An owner’s affidavit in a form reasonably required by the Title
Company and such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transaction which is the subject of this
Agreement.


        Section 10.4      Prorations.

(a)              Seller and Purchaser agree to adjust, as of 11:59 p.m. on the
day preceding the Closing Date (the “Proration Time”), the following
(collectively, the “Proration Items”):


(i)                 Rentals, in accordance with Section 10.4(b) below and other
income from the Property.


(ii)                 Any prepaid rents.


(iii)                 Taxes.


(iv)                 All operating expenses paid by the owner of the Property.



22

--------------------------------------------------------------------------------


        Seller will be charged and credited for the amounts of all of the
Proration Items relating to the period up to and including the Proration Time,
and Purchaser will be charged and credited for all of the Proration Items
relating to the period after the Proration Time. The estimated Closing
prorations shall be set forth on a preliminary closing statement to be prepared
by Seller and submitted to Purchaser prior to the Closing Date (the “Closing
Statement”). The Closing Statement, once agreed upon, shall be signed by
Purchaser and Seller. The proration shall be paid at Closing by Purchaser to
Seller (if the prorations result in a net credit to Seller) or by Seller to
Purchaser (if the prorations result in a net credit to Purchaser) by increasing
or reducing the cash to be delivered by Purchaser in payment of the Purchase
Price at the Closing. If the actual amounts of the Proration Items are not known
as of the Closing Date, the prorations will be made at Closing on the basis of
the best evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to insurance premiums, and Seller’s insurance policies will not be
assigned to Purchaser. The provisions of this Section 10.4(a) will survive the
Closing for twelve (12) months.

(b)              Purchaser will receive a credit on the Closing Statement for
the prorated amount (as of the Proration Time) of all Rental previously paid to
or collected by Seller and attributable to any period following the Proration
Time. After the Closing, Seller will cause to be paid or turned over to
Purchaser all Rental, if any, received by Seller after Closing and attributable
to any period following the Proration Time. “Rental” as used herein includes
fixed monthly rentals, additional rentals, percentage rentals, retroactive
rentals, all administrative charges, utility charges, tenant or real property
association dues, storage rentals, special event proceeds, temporary rents,
telephone receipts, locker rentals, vending machine receipts and other sums and
charges payable by the Tenant under the Leases or from other occupants or users
of the Property. Rental is “Delinquent” when it was due prior to the Closing
Date, and payment thereof has not been made on or before the Proration Time.
Purchaser agrees to use commercially reasonable efforts with respect to the
collection of any Delinquent Rental, but Purchaser will have no liability for
the failure to collect any such amounts and will not be required to pursue legal
action to enforce collection of any such amounts owed to Seller by Tenant. All
sums collected by Purchaser from and after Closing from Tenant (excluding tenant
specific billings for tenant work orders and other specific services as
described in and governed by Section 10.4(c) below) will be applied first to
current amounts owed by the Tenant to Purchaser and then to delinquencies owed
by Tenant to Seller. Any sums due Seller will be promptly remitted to Seller.
Seller shall have no rights after Closing to attempt to collect any amounts due
under the Lease or to otherwise pursue Tenant.


(c)              With respect to specific tenant billings for work orders,
special items performed or provided at the request of a Tenant or other specific
services, which are collected by Purchaser after the Closing Date and are
identified by the Tenant as being payment for the foregoing specific services
rendered by Seller prior to the Proration Time, then notwithstanding anything to
the contrary contained herein, Purchaser shall cause the first amounts collected
from such Tenant to be paid to Seller on account thereof.


(d)              Notwithstanding any provision of this Section 10.4 to the
contrary, Purchaser shall be responsible for all leasing commissions, tenant
improvement costs or other expenditures, (collectively “Tenant Costs”), due with
respect to (i) any Lease amendments entered into after the Closing Date;
(ii) any expansions or renewals of any Leases pursuant to an option exercised
after the Closing Date, and (iii) any new Lease executed on or after the Closing
Date (collectively, “New Tenant Costs”).


(e)              Notwithstanding any provision of this Section 10.4 to the
contrary, Seller shall be responsible for all Tenant costs relating to that
period of time up to, but not including, the Closing Date, including, without
limitation, the obligation to reimburse the Tenant an amount up to One Million
Nine Hundred Thirty-Five Thousand Dollars ($1,935,000) for tenant improvement
costs (the “Tenant Improvement Allowance”) and up to Two Hundred Thousand
Dollars ($200,000) for structural repairs to a pedestrian bridge at the Real
Property, upon the terms and conditions and as set forth in the Leases (the
“Bridge Repair Allowance”). If either of the Tenant Improvement Allowance or the
Bridge Repair Allowance have not been fully paid to Tenant (which payments shall
be confirmed or denied in writing by the Tenant), Seller shall give Purchaser a
credit against the Purchase Price at Closing in the amount of any Tenant
Improvement Allowance and/or Bridge Repair Allowance which has not been paid to
Tenant.



23

--------------------------------------------------------------------------------


        Section 10.5     Costs of Title Company and Closing Costs. Costs of the
Title Company and other Closing costs incurred in connection with the Closing
will be allocated as follows:

(a)              Seller shall pay (i) Seller’s attorney’s fees; (ii) the cost of
discharging any lien and other title matters required to be discharged by Seller
under this Agreement or which Seller elects to discharge under this Agreement;
(iii) one-half (1/2) of escrow fees, if any; (iv) all realty transfer fees
including, without limitation, all state, county and local transfer taxes, and
(v) the Broker’s commission.


(b)              Purchaser shall pay (i) the costs of recording the Deed to the
Property and all other documents other than as set forth in subparagraph (a)
above; (ii) the cost of the premium for the Title Policy and customary title
searches, endorsements, and the costs of the modification or deletion of the
survey exception to the Title Policy that are desired by Purchaser; (iii) all
premiums and other costs for any mortgagee policy of title insurance, if any,
including but not limited to any endorsements; (iv) Purchaser’s attorney’s fees;
(v) one-half (1/2) of escrow fees, if any; and (vi) the costs of the Updated
Survey, as provided for in Section 6.1.


(c)              Any other costs and expenses of Closing not provided for in
this Section 10.5 shall be allocated between Purchaser and Seller in accordance
with the custom in the area in which the Property is located.


        Section 10.6     Post-Closing Delivery of Tenant Notice Letters.
Immediately following Closing, Purchaser will deliver to the Tenant a Tenant
Notice Letter, as described in Section 10.2(e).

        Section 10.7     Like-Kind Exchange. Seller and Purchaser each hereby
acknowledge that the other (the “Exchanging Party”) may now or hereafter desire
to enter into a partially or completely nontaxable exchange (a “Section 1031
Exchange”) involving the Property under Section 1031 of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder.
In connection therewith, and notwithstanding anything herein to the contrary,
the non-Exchanging Party (the “Accommodating Party”) shall cooperate with the
Exchanging Party and shall take, and consent to the Exchanging Party taking, any
action in furtherance of effectuating a Section 1031 Exchange (including,
without limitation, any action undertaken pursuant to Revenue Procedure 2000-37,
2000-40 IRB, as may hereafter be amended or revised (the “Revenue Procedure”)),
including, without limitation, (a) permitting the Exchanging Party or an
“exchange accommodation titleholder” (within the meaning of the Revenue
Procedure) (“EAT”) to assign, or cause the assignment of, this Agreement and all
of the Exchanging Party’s rights hereunder with respect to any or all of the
Property to a “qualified intermediary” (as defined in Treasury Regulations
Section 1.1031(k)-1(g)(4)(iii)) (a “QI”); (b) permitting the Exchanging Party to
assign this Agreement and all of the Exchanging Party’srights and obligations
hereunder with respect to any or all of the Property and/or to convey, transfer
or sell any or all of the Property, to (i) an EAT; (ii) any one or more limited
liability companies (“LLCs”) that are wholly-owned by an EAT; or (iii) any one
or more LLCs that are wholly-owned by the Exchanging Party and/or any affiliate
of the Exchanging Party and to thereafter permit the Exchanging Party to assign
its interest in such one or more LLCs to an EAT; and (c) pursuant to the terms
of this Agreement, having any or all of the Property conveyed by an EAT or any
one or more of the LLCs referred to in (b)(ii) or (b)(iii) above, and allowing
for the consideration therefor to be paid by an EAT, any such LLC or a QI;
provided, however, that (1) the Accommodating Party shall not be required to
delay the Closing; (2) the Exchanging Party shall provide whatever safeguards
are reasonably requested by the Accommodating Party, and not inconsistent with
the Exchanging Party’s desire to effectuate a Section 1031 Exchange involving
any of the Property,to ensure that all of the Exchanging Party’s obligations
under this Agreement shall be satisfied in accordance with the terms thereof,
(3) the Accommodating Party shall incur no liability as a result thereof, and
(3) the Exchanging Party shall pay all out of pocket expenses reasonably
incurred by the Accommodating Party in connection with the Accommodating Party’s
obligations under this Section 10.7.


24

--------------------------------------------------------------------------------



ARTICLE XI
CONDEMNATION AND CASUALTY

        Section 11.1Casualty. If, prior to the Closing Date, all or a
Significant Portion of the Real Property and Improvements is destroyed or
damaged by fire or other casualty, Seller will notify Purchaser of such
casualty. Purchaser will have the option to terminate this Agreement upon notice
to Seller given not later than twenty (20) days after receipt of Seller’s
notice. If this Agreement is terminated, the Earnest Money Deposit and all
interest accrued thereon will be returned to Purchaser and thereafter neither
Seller nor Purchaser will have any further rights or obligations to the other
hereunder except with respect to the Termination Surviving Obligations. If
Purchaser does not elect to terminate this Agreement or less than a Significant
Portion of the Real Property and Improvements is destroyed or damaged as
aforesaid, Seller will not be obligated to repair such damage or destruction but
(a) Seller will assign and turn over to Purchaser any insurance proceeds
actually received by Seller net of reasonable collection costs (or if such have
not been awarded, all of its right, title and interest therein) with respect to
such fire or other casualty together with any deductible payable by Seller under
such insurance or received from Tenant, and (b) the parties will proceed to
Closing pursuant to the terms hereof without abatement of the Purchase Price.

Section 11.2      Condemnation of Property. In the event of prior to Closing
there occurs (a) any condemnation or sale in lieu of condemnation (or notice of
either) of all of the Property; or (b) any condemnation or sale in lieu of
condemnation (or notice of either) of greater than ten percent (10%) of the fair
market value of the Property; or (c) any condemnation or sale in lieu of
condemnation (or notice of either) that would give Tenant the right to terminate
its Lease, Seller will notify Purchaser of such notice of or condemnation or
sale in lieu of condemnation, Purchaser will have the option, to be exercised
within twenty (20) days after receipt of notice of such condemnation or sale, of
terminating Purchaser’s obligations under this Agreement, or electing to have
this Agreement remain in full force and effect. In the event that either
(i) Purchaser is not entitled to terminate this Agreement pursuant to the
foregoing terms of this Section 11.2, or (ii) Purchaser does not terminate this
Agreement pursuant to the preceding sentence, Seller will assign to Purchaser
any and all claims for the proceeds of such condemnation or sale to the extent
the same are applicable to the Property, and Purchaser will take title to the
Property with the assignment of such proceeds and subject to such condemnation
and without reduction of the Purchase Price. Should Purchaser elect to terminate
Purchaser’s obligations under this Agreement under the provisions of this
Section 11.2, the Earnest Money Deposit and any interest thereon will be
returned to Purchaser and neither Seller nor Purchaser will have any further
obligation under this Agreement, except for the Termination Surviving
Obligations.


25

--------------------------------------------------------------------------------



ARTICLE XII
CONFIDENTIALITY

        Section 12.1     Confidentiality. Except as hereinafter permitted,
Seller and Purchaser each expressly acknowledge and agree that prior to Closing,
the transactions contemplated by this Agreement and the terms, conditions, and
negotiations concerning the same will be held in the strictest confidence by
each of them and will not be disclosed by either of them except to their
respective legal counsel, accountants, consultants, officers, partners,
directors, shareholders, members, brokers, consultants, potential lenders,
investors and potential investors and other Licensee Parties, and except and
only to the extent that such disclosure may be necessary for their respective
performances hereunder (collectively, the “Permitted Parties”). Prior to making
such information available to the Permitted Parties, Seller and Purchaser, as
the case may be, will advise them of the confidential nature of the same.
Notwithstanding the foregoing, Purchaser understands and agrees that Seller
intends to immediately announce to the public the existence of the Agreement and
certain of its basic provisions, including the Purchase Price, but will not
disclose the name of the Purchaser prior to Closing without Purchaser’s consent
or as otherwise provided herein. Except as expressly provided in this Agreement,
Purchaser further acknowledges and agrees that, unless and until the Closing
occurs, all information obtained by Purchaser in connection with the Property
will not be disclosed by Purchaser to any third persons other than Permitted
Parties without the prior written consent of Seller. Nothing contained in this
Article XII will preclude or limit either party to this Agreement from issuing a
press release or making other disclosures with respect to any information
otherwise deemed confidential under this Article XII (a) in response to lawful
process or subpoena or other valid or enforceable order of a court of competent
jurisdiction or (b) required by law or (c) required by rule or regulation of the
Securities and Exchange Commission or the New York Stock Exchange, including
without limitation in any filings required by a governmental authority. In
determining whether a disclosure contemplated in the preceding sentence is
required by law or by rule or regulation of the Securities and Exchange
Commission or the New York Stock Exchange, the disclosing party is entitled to
rely upon the written advice of counsel. Nothing in this Article XII will
negate, supersede or otherwise affect the obligations of the parties under the
Confidentiality Agreement, and the provisions of this Article XII will survive
the termination of this Agreement.


ARTICLE XIII
REMEDIES

        Section 13.1Default by Seller. In the event the Closing and the
transactions contemplated hereby do not occur as herein provided by reason of
any default of Seller, Purchaser may, as Purchaser’s sole and exclusive remedy,
elect by notice to Seller within thirty (30) days following the Scheduled
Closing Date, either of the following: (a) terminate this Agreement, in which
event Purchaser will receive from the Escrow Agent the Earnest Money Deposit,
together with all interest accrued thereon whereupon Seller and Purchaser will
have no further rights or obligations under this Agreement, except with respect
to the Termination Surviving Obligations; or (b)  seek to enforce specific
performance of Seller’s obligations hereunder. Except as set forth below,
Purchaser expressly waives its rights to seek damages in the event of Seller’s
default hereunder. Purchaser shall be deemed to have elected to terminate this
Agreement and receive back the Earnest Money Deposit if Purchaser fails to file
suit for specific performance against Seller in a court having jurisdiction in
the county and state in which the Property is located on or before thirty (30)
days following the Scheduled Closing Date. Notwithstanding the foregoing, (i)
nothing contained in this Section 13.1 will limit Purchaser’s remedies at law,
in equity or as herein provided in pursuing remedies for a breach by Seller of
any of the Termination Surviving Obligations, and (ii) should the right of
specific performance be unavailable to Purchaser through no fault or action on
the part of the Purchaser or Purchaser’s Affiliates, then Purchaser shall have
the right to recover from Seller damages in an amount equal to all actual
out-of-pocket third party costs incurred by Purchaser in connection with the
transaction contemplated by this Agreement up to a maximum aggregate amount of
Three Million Dollars ($3,000,000).


26

--------------------------------------------------------------------------------


Section 13.2      Default by Purchaser. In the event the Closing and the
consummation of the transactions contemplated herein do not occur as provided
herein by reason of any default of Purchaser, Purchaser and Seller agree it
would be impractical and extremely difficult to fix the damages which Seller may
suffer. Purchaser and Seller hereby agree that (a) an amount equal to the
Earnest Money Deposit, together with all interest accrued thereon, is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and (b)
such amount will be the full, agreed and liquidated damages for Purchaser’s
default and failure to complete the purchase of the Property, and will be
Seller’s sole and exclusive remedy (whether at law or in equity) for any default
of Purchaser resulting in the failure of consummation of the Closing, whereupon
this Agreement will terminate and Seller and Purchaser will have no further
rights or obligations hereunder, except with respect to the Termination
Surviving Obligations. The payment of such amount as liquidated damages is not
intended as a forfeiture or penalty but is intended to constitute liquidated
damages to Seller. Notwithstanding the foregoing, nothing contained herein will
limit Seller’s remedies at law, in equity or as herein provided in the event of
a breach by Purchaser of any of the Termination Surviving Obligations.


ARTICLE XIV
NOTICES

        Section 14.1      Notices.

(a)              All notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by facsimile or e-mail
transmission (provided that such facsimile or e-mail is confirmed by the sender
by expedited delivery service in the manner previously described), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement will be as follows:



27

--------------------------------------------------------------------------------


If to Purchaser: c/o Falcon Real Estate Investment Company
570 Lexington Avenue, 32nd Floor
New York, NY 10022
Attn: Kenneth Lorman
(212) 271-5445 ext. 111 (tele.)
(212) 251-5589 (fax)
email: klorman@FalconReal.com


with a copy to: Sonnenschein Nath & Rosenthal, LLP
8000 Sears Tower
Chicago, IL 60606
(312) 876-8928 (tele).
(312) 876-7934 (fax.)
email: mnations@sonnenschein.com


If to Seller: c/o Mack-Cali Realty Corporation
11 Commerce Drive
Cranford, New Jersey 07016

with separate notices to the attention of:

Mr. Mitchell E. Hersh
(908) 272-8000 (tele.)
(908) 272-0214 (fax)

email: mhersh@mack-cali.com


            and

Roger W. Thomas, Esq.
(908) 272-2612 (tele.)
(908) 497-0485 (fax)

email: rthomas@mack-cali.com


(b)              Notices given by (i) overnight delivery service as aforesaid
shall be deemed received and effective on the first Business Day following such
dispatch and (ii) facsimile transmission as aforesaid shall be deemed given at
the time and on the date of machine transmittal provided same is sent and
confirmation of receipt is received by the sender prior to 4:00 p.m. (EST) on a
Business Day (if sent later, then notice shall be deemed given on the next
Business Day). Notices may be given by counsel for the parties described above,
and such notices shall be deemed given by said party, for all purposes
hereunder.



28

--------------------------------------------------------------------------------



ARTICLE XV
ASSIGNMENT AND BINDING EFFECT

        Section 15.1     Assignment: Binding Effect. Purchaser will not have the
right to assign this Agreement except (i) to Purchaser’s Affiliates, (ii) in
connection with a transaction contemplated by Section 10.7, or (iii) to an
entity which is owned in whole or in part by any entity or person for which
Falcon Real Estate Investment Company, Ltd. is an investment advisor on the
Effective Date.


ARTICLE XVI
BROKERAGE

        Section 16.1     Brokers. Seller agrees to pay to Eastdil (the “Broker”)
a brokerage commission pursuant to a separate agreement by and between Seller
and Broker. Purchaser and Seller represent that they have not dealt with any
brokers, finders or salesmen, in connection with this transaction other than
Broker, and agree to indemnify, defend and hold each other harmless from and
against any and all loss, cost, damage, liability or expense, including
reasonable attorneys’fees, which either party may sustain, incur or be exposed
to by reason of any claim for fees or commissions made through the other party.
The provisions of this Article XVI will survive any Closing or termination of
this Agreement.


ARTICLE XVII
ESCROW AGENT

        Section 17.1      Escrow.

(a)              Escrow Agent will hold the Earnest Money Deposit in escrow in
an interest-bearing account, as instructed by Purchaser until the earlier of
(i) the Closing, or (ii) the termination of this Agreement in accordance with
any right hereunder. All interest earned on the Earnest Money Deposit shall be
paid to the party entitled to the Earnest Money Deposit . In the event the
Closing occurs, the Earnest Money Deposit and all interest accrued thereon will
be released to Seller, and Purchaser shall receive a credit against the Purchase
Price in the amount of the Earnest Money Deposit, and all interest earned
thereon. In all other instances, Escrow Agent shall not release the Earnest
Money Deposit to either party until Escrow Agent has been requested by Seller or
Purchaser to release the Earnest Money Deposit and has given the other party
five (5) Business Days to dispute, or consent to, the release of the Earnest
Money Deposit. Purchaser represents that its tax identification number, for
purposes of reporting the interest earnings, will be provided later. Seller
represents that its tax identification number, for purposes of reporting the
interest earnings, is 22-3557187.


(b)              Escrow Agent shall not be liable to any party for any act or
omission, except for bad faith, gross negligence or willful misconduct, and the
parties agree to indemnify Escrow Agent and hold Escrow Agent harmless from any
and all claims, damages, losses or expenses arising in connection herewith. The
parties acknowledge that Escrow Agent is acting solely as stakeholder for their
mutual convenience. In the event Escrow Agent receives written notice of a
dispute between the parties with respect to the Earnest Money Deposit and the
interest earned thereon (the “Escrowed Funds”), Escrow Agent shall not be bound
to release and deliver the Escrowed Funds to either party but may either
(i) continue to hold the Escrowed Funds until otherwise directed in a writing
signed by all parties hereto or (ii) deposit the Escrowed Funds with the clerk
of any court of competent jurisdiction. Upon such deposit, Escrow Agent will be
released from all duties and responsibilities hereunder. Escrow Agent shall have
the right to consult with separate counsel of its own choosing (if it deems such
consultation advisable) and shall not be liable for any action taken, suffered
or omitted by it in accordance with the advice of such counsel.



29

--------------------------------------------------------------------------------


(c)              Escrow Agent shall not be required to defend any legal
proceeding which may be instituted against it with respect to the Escrowed
Funds, the Property or the subject matter of this Agreement unless requested to
do so by Purchaser or Seller and is indemnified to its satisfaction against the
cost and expense of such defense. Escrow Agent shall not be required to
institute legal proceedings of any kind and shall have no responsibility for the
genuineness or validity of any document or other item deposited with it or the
collectibility of any check delivered in connection with this Agreement. Escrow
Agent shall be fully protected in acting in accordance with any written
instructions given to it hereunder and believed by it to have been signed by the
proper parties.



ARTICLE XVIII
MISCELLANEOUS

        Section 18.1     Waivers. No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

        Section 18.2     TIME OF THE ESSENCE. TIME IS OF THE ESSENCE WITH
RESPECT TO ALL TIME PERIODS AND DATES FOR PERFORMANCE SET FORTH IN THIS
AGREEMENT.

        Section 18.3     Recovery of Certain Fees. In the event a party hereto
files any action or suit against another party hereto by reason of any breach of
any of the covenants, agreements or provisions contained in this Agreement, then
in that event the prevailing party will be entitled to have and recover certain
fees from the other party including all reasonable attorneys’fees and costs
resulting therefrom. For purposes of this Agreement, the term “attorneys’ fees”
or “attorneys’ fees and costs” shall mean the fees and expenses of counsel to
the parties hereto, which may include printing, photocopying, duplicating and
other expenses, air freight charges, and fees billed for law clerks, paralegals
and other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding.
The provisions of this Section 18.3 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.


30

--------------------------------------------------------------------------------


        Section 18.4     Construction. Headings at the beginning of each
Article and Section are solely for the convenience of the parties and are not a
part of this Agreement. Whenever required by the context of this Agreement, the
singular will include the plural and the masculine will include the feminine and
vice versa. This Agreement will not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same. All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement. In the event the date
on which Purchaser or Seller is required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.

        Section 18.5     Counterparts. This Agreement may be executed in
multiple counterparts, each of which, when assembled to include an original
signature for each party contemplated to sign this Agreement, will constitute a
complete and fully executed original. All such fully executed original
counterparts will collectively constitute a single agreement.

        Section 18.6     Severability. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

        Section 18.7     Entire Agreement. This Agreement is the final
expression of, and contains the entire agreement between, the parties with
respect to the subject matter hereof, and supersedes all prior understandings
with respect thereto. This Agreement may not be modified, changed, supplemented
or terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.

        Section 18.8     Governing Law. THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED.


31

--------------------------------------------------------------------------------


        Section 18.9     No Recording. The parties hereto agree that neither
this Agreement nor any affidavit or memorandum concerning it will be recorded
and any recording of this Agreement or any such affidavit or memorandum by
Purchaser will be deemed a default by Purchaser hereunder.

        Section 18.10     Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.

        Section 18.11       Exhibits. The following sets forth a list of
Exhibits to the Agreement:

Exhibit A - Assignment Exhibit B - Assignment of Leases Exhibit C - List of
Roofing Contractors Exhibit D - Legal Description of Real Property Exhibit E -
Deed Exhibit F - Lease Schedule Exhibit G - Pro Forma Title Policy Exhibit H -
Intentionally Deleted Exhibit I - Suits and Proceedings Exhibit J - Certificate
as to Foreign Status

        Section 18.12     No Partnership. Notwithstanding anything to the
contrary contained herein, this Agreement shall not be deemed or construed to
make the parties hereto partners or joint venturers, it being the intention of
the parties to merely create the relationship of Seller and Purchaser with
respect to the Property to be conveyed as contemplated hereby.

        Section 18.13     Limitations on Benefits. It is the explicit intention
of Purchaser and Seller that no person or entity other than Purchaser or Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Purchaser’s Affiliates, Seller and Seller’s Affiliates or their
respective successors and assigns as permitted hereunder. Except as set forth in
this Section 18.13, nothing contained in this Agreement shall under any
circumstances whatsoever be deemed or construed, or be interpreted, as making
any third party (including, without limitation, Broker) a beneficiary of any
term or provision of this Agreement or any instrument or document delivered
pursuant hereto, and Purchaser and Seller expressly reject any such intent,
construction or interpretation of this Agreement.

        Section 18.14     Facsimile Signatures. Signatures to this Agreement
transmitted by telecopy shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver an execution original to this
Agreement with its actual signature to the other party, but a failure to do so
shall not affect the enforceability of this Agreement, it being expressly agreed
that each party to this Agreement shall be bound by its own telecopied signature
and shall accept the telecopied signature of the other party to this Agreement.


32

--------------------------------------------------------------------------------


[The remainder of this page is intentionally left blank.]


33

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

Date Executed:

August 5, 2004 PURCHASER:

PERGOLA HOLDING, INC.

By: Falcon Real Estate Investment Company,
Ltd., as authorized agent


By:  /s/ Howard E. Hallengren
——————————————
Name:  Howard E. Hallengren
Title:  Chairman




August 5, 2004 SELLER:

KEMBLE-MORRIS L.L.C.

By: Mack-Cali Realty, L.P., sole member
By: Mack-Cali Realty Corporation, general partner


By:  /s/ Mitchell E. Hersh
——————————————
Name:  Mitchell E. Hersh
Title:  President and Chief Executive Officer

As to Sections 3.3, 4.3 and Article XVII only:




August 5, 2004 ESCROW AGENT:

COMMONWEALTH LAND TITLE INSURANCE COMPANY


By:   /s/ Mark S. Baillie
——————————————
Name:  Mark S. Baillie
Title:  Vice President




34


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------